AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                  for thH_                                    U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                                                                                                         Aug 02, 2019
                 SHAUN L. ROCKSTROM,                                                                          SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-197-RMP
                                                                     )
    SPOKANE COUNTY, WASHINGTON; DEPUTY                               )
   SAMUEL TURNER; DEPUTY CHAD EATON; and
           DEPUTY MICHAEL KEYS,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Costs are not automatically awarded.
u




This action was (check one):
✔
u tried by a jury with Judge              Rosanna Malouf-Peterson                                    presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

u decided by Judge                                                                             on a motion for




Date: 8/2/2019                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/Michelle Fox
                                                                                           %\ Deputy Clerk

                                                                             Michelle Fox
